Citation Nr: 0410967	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to June 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran's claim of 
entitlement to service connection for hypertension.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-his or 
VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of his 
appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hypertension during or as a 
result of his service in the military.


CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated during 
his active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA potentially 
applies to all claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for benefits 
under laws administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  The July 1998 rating 
decision appealed and November 1999 statement of the case, as well 
as the December 2003 supplemental statement of the case, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO indicated that it would review the 
information of record and determine what additional information 
was needed to process his claim.  In addition, a January 2003 
letter and May 2003 supplemental statement of the case included 
the criteria for granting service connection.  Both documents 
provided information regarding other regulations pertaining to his 
claim.  Likewise, the January 2003 letter, as well as additional 
correspondence, notified him of the provisions of the VCAA, the 
kind of information needed from him, and what he could do to help 
his claim, as well as VA's responsibilities in obtaining evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

While, in the January 2003 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 30 
days, the letter also informed him that he had up to one year from 
the date of that letter to submit additional evidence.  And more 
than one year has passed since that January 2003 VCAA letter.  See 
also the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § 5103(b)(3)).  This new Act clarifies that VA may indeed 
make a decision on a claim before expiration of the one-year 
period following a VCAA notice, thereby effectively overturning 
the holding in a recent Federal Circuit case.  See Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  In this regard, the 
veteran's service medical records and private medical records have 
been obtained.  In addition, the veteran was afforded the 
opportunity for a VA examination in connection with his claim of 
service connection, as well as several opportunities to submit 
additional evidence in support of his claim.  But he and his 
representative have not made the Board aware of any additional 
evidence that should be obtained prior to appellate review.  So 
the Board finds that the duty to assist has been satisfied and the 
case is ready for appellate review.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes this 
decision is incorrect as it applies to cases where, as here, the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issue of entitlement to service 
connection for hypertension, a substantially complete application 
was received in April 1997.  Thereafter, in a rating decision 
dated July 1998, this claim was denied.  Only after the initial, 
July 1998, rating action was promulgated did the AOJ, in January 
2003, provide notice to the veteran regarding what information and 
evidence was needed to substantiate the claim, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the need for 
him to submit any evidence in his possession pertaining to his 
claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
of VA can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non- prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2003 was not given prior 
to the first AOJ adjudication of his claim, the notice was 
provided by the AOJ prior to the issuance of the December 2003 
supplemental statement of the case (SSOC), as well as prior to the 
transfer and certification of the veteran's case to the Board, and 
the content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was readjudicated and an SSOC was provided 
to the veteran.  So he has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to him.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  In addition, service connection also is 
permissible for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions that are chronic, per se, will be presumed to have been 
incurred in service if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary, however.

If there is no evidence of a chronic condition during service, or 
an applicable presumption period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

The pertinent evidence of record consists of the veteran's service 
medical records and private medical records, as well as a VA 
examination report.

The veteran's Report for Medical Examination, dated November 1965, 
states that clinical evaluation of his heart and vascular system 
was normal.  His sitting blood pressure was 118 systolic and 60 
diastolic.

The veteran's March 1967 Report of Medical History indicates that 
the veteran denied experiencing high or low blood pressure.  The 
contemporaneous Report of Medical Examination showed a normal 
clinical evaluation of the veteran's heart and vascular system.  
His sitting blood pressure was 110 systolic and 68 diastolic.

In March 1967, the veteran was treated for an upper respiratory 
infection.  No blood pressure readings were noted.

The veteran's March 1968 Report of Medical History indicates that 
the veteran reported experiencing high or low blood pressure.  A 
physician noted that the veteran reported having high blood 
pressure two years ago, while stationed at Fort Dix, but that the 
veteran did not have high blood pressure since then.  The 
contemporaneous Report of Medical Examination showed a normal 
clinical evaluation of the veteran's heart and vascular system.  
His sitting blood pressure was 116 systolic and 74 diastolic.

Treatment records dated December 1986 to December 1996, from J. F. 
Latham, M.D., state that the veteran was diagnosed with mild 
hypertension, with contributing anxiety overlay.  In March 1987, 
Dr. Latham began prescribing medication to treat the veteran's 
hypertension, with reasonable control.  The treatment notes from 
Dr. Latham also indicated that the veteran had drank too much 
alcohol, was overweight, and smoked cigarettes.  Dr. Latham opined 
that the veteran's alcohol use was contributing to the veteran's 
elevated diastolic blood pressure.  In addition, the treatment 
notes indicate that the veteran was diagnosed with elevated 
cholesterol and a sinus arrhythmia.  During this time period, the 
veteran's blood pressure was reported as:  136/106 (December 
1986), 134/98 (March 1987), 142/88 (March 1988), 134/100 (January 
1989), 132/96 (January 1990), 158/114 and 140/104 (April 1991), 
146/96 (July 1991), 140/100 and 140/90 (October 1991), 140/100 and 
128/100 (October 1992), 126/90 (May 1993), 146/100 (July 1994), 
152/100 and 146/107 (April 1996), and 139/94 and 136/88 (December 
1996).

A January 1999 treatment note from Dr. Latham indicated that the 
veteran was being treated for hypertension and borderline 
cholesterol.  Dr. Latham noted that the veteran reported that he 
was drinking less alcohol since his March 1998 visit, and that it 
had been five years since he stopped smoking.  His blood pressure 
was 168/120 and 174/116.  Dr. Latham opined that the veteran 
should take medication to control his pressure, as well as try to 
lose some weight.

An October 2000 echocardiography report from Cardiology 
Associates, Inc., shows that the veteran had a mild left 
ventricular hypertrophy with normal systolic function and an 
unremarkable Doppler study.

Treatment records from the Lahey Clinic Medical Center, dated June 
1989 to September 2002, indicate that the veteran received 
treatment regarding his kidney and bladder.  These records do not 
discuss the veteran's blood pressure.

The veteran was afforded a VA examination in October 2003.  
According to the report, the VA examiner reviewed the veteran's 
claims folder.  She noted that the veteran's blood pressure 
readings at his November 1965, March 1967, and March 1968 service 
examinations, and that the veteran currently had hypertension.  
The veteran reported that he was diagnosed with high blood 
pressure when he was evaluated for an upper respiratory infection 
while in service, and that his blood pressure was monitored for a 
week thereafter.  He denied any treatment for his blood pressure 
at that time.  He related that he was officially diagnosed with 
hypertension in the late 1980s, and was started on medication at 
that time.  He also related that he was also diagnosed with 
anxiety at that time.  He also reported that he was not evaluated 
for his blood pressure between his discharge from service and the 
1980s.  

Physical examination showed that the veteran had normal gait and 
posture, with good nutrition, and stable weight over the previous 
year.  His initial blood pressure reading was 167 systolic, 108 
diastolic with a pulse of 69 and respirations of 18.  The second 
blood pressure reading was 140/98, and the third blood pressure 
reading was 144/100.  The veteran had a regular heart rate and 
rhythm, without murmurs, rubs, or gallops.  An EKG showed a normal 
sinus rhythm, with a first-degree atrioventricular block.  The 
findings of the veteran's October 2000 echocardiography and 
Doppler study were noted.  The diagnoses were hypertension, on 
medication with poor to fair control, and mild left ventricular 
hypertrophy, with normal systolic function, consistent with mild 
hypertensive heart disease.  The VA examiner opined that it was 
unlikely that the veteran's current hypertension was related to 
the veteran's episode of high blood pressure in service.  The VA 
examiner noted that the veteran's subsequent, in-service, blood 
pressure readings were normal, and that the veteran was not 
diagnosed with hypertension until the late 1980s, nearly 20 years 
later.

There is no persuasive medical nexus evidence of record indicating 
or otherwise suggesting the veteran's hypertension was incurred 
during or as a result of his military service.  See 38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.  His service medical records are negative 
for complaints (e.g., relevant symptoms), a diagnosis, or 
treatment of hypertension.  His service physical examination 
reports consistently showed normal evaluations of his heart and 
vascular system, and normal blood pressure readings.  Likewise, 
his service medical records are negative for evidence of any 
treatment or findings of elevated blood pressure, except for the 
notation on his March 1968 Report of Medical History, which 
appears to have been based on a report by him.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement of a 
physician based upon an inaccurate factual premise or history as 
related by the veteran).  Additionally, there is no evidence of 
hypertension being manifest within one year after his separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Rather, the medical evidence indicates that 
hypertension was not diagnosed until December 1986, over 18 years 
after his service in the military ended and well beyond the 
presumptive period.

More significantly, the VA examiner definitively concluded that 
the veteran's hypertension was not related to his military 
service, including the episode related at the March 1968 
examination.  As discussed earlier, the veteran's service medical 
records are negative for evidence of treatment for or a diagnosis 
of hypertension.  Likewise, the veteran's treating physician, Dr. 
Latham, attributed the veteran's hypertension to the veteran's use 
of alcohol, anxiety, and weight.  As such, the VA examiner's 
opinion is uncontroverted and, therefore, should be afforded 
significant probative weight since she based her opinion on a 
review of the entire evidentiary record, consideration of the 
veteran's assertions and history, and a detailed review of 
relevant records.  See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

The only evidence portending that the veteran's hypertension is 
related to his service in the military comes from him, personally.  
And as a layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of this disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating that, 
even in situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of this, 
the veteran's allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance of the 
evidence is against his claim, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



